                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                               FOR THE NORTHERN DISTRICT OF ALABAMA

 Fill in this information to identify your case:
 Debtor 1               Marvin Dewayne Chapman                                                               Check if this is an amended plan
                              Name: First           Middle                 Last                              Amends plan dated:
 Debtor 2
 (Spouse, if filing)          Name: First           Middle                 Last


 Case number:
 (If known)




Chapter 13 Plan
 Part 1:      Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
                           orders, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
                           that provision ineffective.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
                           plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
                           claim must be filed in order to be paid under this plan.

                           The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to
                           check a box that applies renders that provision ineffective.


                              The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment
                           or no payment at all to the secured creditor.

                             The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
                           Part 3, § 3.4.

                               The plan sets out nonstandard provision(s) in Part 9.

 Part 2:      Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

              $1,475.00 per Month for 60 months

              Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2           Regular payments to the trustee will be made from future income in the following manner (check all that apply):

                          Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:

                          Debtor(s) will make payments directly to the trustee.
                          Other (specify method of payment)


2.3           Income tax refunds and returns. Check one.
                      Debtor(s) will retain any income tax refunds received during the plan term.


                                                                                  Chapter 13 Plan                                              Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


           Case 19-01308-DSC13                                Doc 2    Filed 03/28/19 Entered 03/28/19 07:56:05                       Desc Main
                                                                      Document      Page 1 of 4
 Debtor                Marvin Dewayne Chapman                                       Case number                                                 Eff (01/01/2019)

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee income tax refunds received during the plan term, if any.

                          Debtor(s) will treat income tax refunds as follows:
                          AS DISPOSABLE INCOME, SEE SCHEDULE I

                          Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

2.4          Additional Payment Check all that apply.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5           Adequate Protection Payments

             Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
             of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds
             are available after the proof of claim is properly filed.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, claim modification, and hearing on valuation. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

              The rest of § 3.2 will be effective only if the applicable box in Part 1 of this plan is checked.

                          Debtor(s) request that the court determine the value(s) of the collateral and the amount(s) of the secured claim(s) listed below.
                          For each nongovernmental secured claim listed below, Debtor(s) state that the amount of the secured claim should be the lesser
                          of (a) the amount of the secured claim listed on the creditor's proof of claim and (b) the amount set out in the column headed
                          Amount of Secured Claim. For each listed claim, the amount of the secured claim will be paid in full with interest at the rate
                          stated below. If a nongovernmental creditor timely objects to the proposed value of the creditor's collateral or the proposed
                          amount of the creditor's secured claim, the confirmation hearing shall include a valuation hearing pursuant to 11 U.S.C. § 506
                          and Bankruptcy Rule 3012 unless otherwise ordered. If a nongovernmental creditor whose claim is listed below fails to timely
                          object, the creditor shall be deemed to have accepted the amount and treatment of the creditor's secured claim as set forth
                          below.

                          For nongovernmental creditors, unless otherwise provided by this plan or otherwise ordered, the portion of any allowed claim
                          that exceeds the amount of the secured claim listed below will be treated as an unsecured claim under Part 5 of this plan, and, if
                          the amount of a creditor's secured claim is listed below as having a value of zero, the creditor's allowed claim will be treated in
                          its entirety as an unsecured claim under Part 5 of this plan. For nongovernmental creditors, unless otherwise ordered, the amount
                          of the creditor's total claim listed on the proof of claim or amended proof of claim controls over any contrary amounts listed
                          below, but the amount of that creditor's secured claim, the value of the collateral, and the interest rate are controlled by the plan.

                          The holder of any claim listed below as having value in the column headed Amount of Secured Claim will retain the lien until the
                          earlier of:

                                   (a) payment of the underlying debt determined under nonbankruptcy law, or

                                   (b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

                          For secured claims of governmental units, unless otherwise ordered, the value of a secured claim listed in a proof of claim filed
                          in accordance with the Bankruptcy Rules controls over any contrary amount listed below.

                            Monthly              Estimated                                                                        Monthly             Monthly
                                                                                                  Amount of
      Name of              Adequate             Amount of                          Value of                                        Fixed               Fixed
                                                                     Collateral                    Secured     Interest Rate
      Creditor             Protection            Creditor's                       Collateral                                     Payment to          Payment to
                                                                                                    Claim
                            Payment             Total Claim                                                                       Creditor             Begin
  SANTANDER                 $231.00             $33,294.00           2015 BMW     $23,050.00      $23,050.00      5.00%           $478.00              09/19
  CONSUMER                                                              528i
     USA

                                                                                   Chapter 13 Plan                                         Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


           Case 19-01308-DSC13                                Doc 2      Filed 03/28/19 Entered 03/28/19 07:56:05                        Desc Main
                                                                        Document      Page 2 of 4
 Debtor                Marvin Dewayne Chapman                                  Case number                                                    Eff (01/01/2019)


 3.3         Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Section 522(f) judicial lien and nonpossessory, nonpurchase-money ("Non-PPM") security interest avoidance. Check all that apply.

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral. Check one.

                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General

Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

4.2          Chapter 13 case filing fee. Check one.

                  Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
                  Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

4.3          Attorney's fees.

             The total fee requested by Debtor(s)’ attorney is $3,750.00. The amount of the attorney fee paid prepetition is $0.00.
             The balance of the fee owed to Debtor(s)’ attorney is $3,750.00, payable as follows (check one):

                  $ 2,000.00 at confirmation and then $ 850.00 per month thereafter until paid in full, or
                  in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

4.4          Priority claims other than attorney’s fees and domestic support obligations. Check one.

                          None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations. Check one.

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

5.2          Percentage, Base, or Pot Plan. Check one.

                          100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.
                          Percentage Plan. This plan proposes to pay          % of each allowed nonpriority unsecured claim.
                          Pot Plan. This plan proposes to pay $       , distributed pro rata to holders of allowed nonpriority unsecured claims.
                          Base Plan. This plan proposes to pay $        to the trustee (plus any tax refunds, lawsuit proceeds, or additional payments
                          pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any, after
                          disbursements have been made to all other creditors provided for in this plan

5.3          Interest on allowed nonpriority unsecured claims not separately classified. Check one.
                       None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4          Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5          Other separately classified nonpriority unsecured claims. Check one.

                                                                              Chapter 13 Plan                                             Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


           Case 19-01308-DSC13                                Doc 2    Filed 03/28/19 Entered 03/28/19 07:56:05                       Desc Main
                                                                      Document      Page 3 of 4
 Debtor                Marvin Dewayne Chapman                                  Case number                                         Eff (01/01/2019)


                          None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

6.2          The executory contracts and unexpired leases listed below are rejected: Check one.

                          None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.

 Part 7:      Sequence of Payments

7.1          Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments set
             forth in the administrative order for the division in which this case is pending.

 Part 8:      Vesting of Property of the Estate

8.1          Property of the estate will vest in Debtor(s) (check one):

              Upon plan confirmation.

              Upon entry of Discharge

 Part 9:      Nonstandard Plan Provisions

                          None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.

 Part 10: Signatures:

Signature(s) of Debtor(s) required.

Signature(s) of Debtor(s) (required):


 X     /s/ Marvin Dewayne Chapman                                                       Date    March 28, 2019
       Marvin Dewayne Chapman

 X                                                                                      Date


Signature of Attorney for Debtor(s):
 X /s/ Robert D. Reese                                                         Date   March 28, 2019
     Robert D. Reese
     15 Southlake Lane
     Suite 140
     Birmingham, AL 35244
     (205) 802-2200

Name/Address/Telephone/Attorney for Debtor(s):

By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of
the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
included in Part 9.




                                                                              Chapter 13 Plan                                 Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy


           Case 19-01308-DSC13                                Doc 2    Filed 03/28/19 Entered 03/28/19 07:56:05            Desc Main
                                                                      Document      Page 4 of 4
